Exhibit 10.8
EXECUTION VERSION


AMENDED AND RESTATED PERFORMANCE GUARANTY
This AMENDED AND RESTATED PERFORMANCE GUARANTY (this “Agreement”), dated as of
December 17, 2018, is between C.H. ROBINSON WORLDWIDE, INC., a Delaware
corporation (the “Performance Guarantor”), and WELLS FARGO BANK, N.A. (as
assignee of MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York Branch) (“Wells”), as agent (in such capacity, the “Agent”) for and on
behalf of the Affected Parties under the Receivables Purchase Agreement, dated
as of the date hereof, among C.H. Robinson Receivables, LLC, a Delaware limited
liability company (the “Seller”), C.H. Robinson Worldwide, Inc., individually
and as initial master Servicer (in such capacity, together with its successors
and assigns in such capacity, the “Master Servicer”), the Agent and various
Conduit Purchasers, Purchaser Agents and Committed Purchasers described therein
(as amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”). Capitalized terms used and not otherwise
defined in this Agreement are used as defined in, or by reference in, the
Receivables Purchase Agreement. The interpretive provisions set out in Appendix
A of the Receivables Purchase Agreement shall be incorporated herein and applied
in the interpretation of this Agreement.
Section 1.Undertaking.
(a)    For value received by it and its Affiliates, the Performance Guarantor
hereby absolutely, unconditionally and irrevocably assures and undertakes (as
primary obligor and not merely as surety) for the benefit of each of the
Affected Parties the due and punctual performance and observance by each
Originator and the Master Servicer (and any of their respective successors and
assigns in such capacity) of all their respective covenants, agreements,
undertakings, indemnities and other obligations or liabilities (including, in
each case, those related to any breach by any Originator or Master Servicer, as
applicable, of its respective representations, warranties and covenants),
whether monetary or non-monetary and regardless of the capacity in which
incurred (including all of any Originator’s or Master Servicer’s payment,
repurchase, Deemed Collections (including as defined in the Sale Agreement),
indemnity or similar obligations), under any of the Transaction Documents
(collectively, the “Guaranteed Obligations”), irrespective of: (A) the validity,
binding effect, legality, subordination, disaffirmance, enforceability or
amendment, restatement, modification or supplement of, or waiver of compliance
with, this Agreement, the Transaction Documents or any documents related hereto
or thereto, (B) any change in the existence, formation or ownership of, or the
bankruptcy or insolvency of, the Seller, any Originator, Master Servicer or any
other Person, (C) any extension, renewal, settlement, compromise, exchange,
waiver or release in respect of any Guaranteed Obligation (or any collateral
security therefor, including the property sold, contributed (or purportedly sold
or contributed) or otherwise pledged or transferred by any Originator under the
Sale Agreement) or any party to this Agreement, the Transaction Documents or any
related documents, (D) the existence of any claim, set-off, counterclaim or
other right that the Performance Guarantor or any other Person may have against
the Seller, any Originator, Master Servicer or any other Person, (E) any
impossibility or impracticability of performance, illegality, force majeure, act
of war or terrorism, any act of any Governmental Authority or any other
circumstance or occurrence that might otherwise constitute a legal or equitable
discharge or defense available to, or provides a discharge of, the Performance
Guarantor, (F) any Law affecting





--------------------------------------------------------------------------------




any term of any of the Guaranteed Obligations or any Transaction Document, or
rights of the Administrative Agent or any other Affected Party with respect
thereto or otherwise, (G) the failure by the Administrative Agent or any
Affected Party to take any steps to perfect and maintain perfected its interest
in, or the impairment or release of, any Collateral, (H) any failure to obtain
any authorization or approval from or other action by or to notify or file with,
any Governmental Authority required in connection with the performance of the
Guaranteed Obligations or otherwise or (I) any other circumstance which might
otherwise constitute a defense available to, or a legal or equitable discharge
of, the Performance Guarantor, any Originator, any surety or any guarantor
(other than the defense of performance and/or payment in full of the Guaranteed
Obligations).
(b)    Without limiting the generality of the foregoing, the Performance
Guarantor agrees that if any Originator or Master Servicer (or any of their
respective successors and assigns in such capacity) shall fail in any manner
whatsoever to perform or observe any of its respective Guaranteed Obligations
when the same shall be required to be performed or observed under any applicable
Transaction Document to which it is a party, then the Performance Guarantor will
itself duly and punctually perform or observe or cause to be performed or
observed such Guaranteed Obligations. It shall not be a condition to the accrual
of the obligation of the Performance Guarantor hereunder to perform or to
observe any Guaranteed Obligation that the Administrative Agent or any other
Person shall have first made any request of or demand upon or given any notice
to the Performance Guarantor, the Seller, any Originator, Master Servicer or any
other Person or have initiated any action or proceeding against the Performance
Guarantor, the Seller, any Originator, Master Servicer or any other Person in
respect thereof. The Performance Guarantor also hereby expressly waives any
defenses based on any of the provisions set forth above and all defenses it may
have as a guarantor or a surety generally or otherwise based upon suretyship,
impairment of collateral or otherwise in connection with the Guaranteed
Obligations whether in equity or at law. The Performance Guarantor agrees that
its obligations hereunder shall be irrevocable and unconditional. The
Performance Guarantor hereby also expressly waives diligence, presentment,
demand, protest or notice of any kind whatsoever, as well as any requirement
that the Affected Parties (or any of them) exhaust any right to take any action
against the Seller, any Originator, Master Servicer or any other Person
(including the filing of any claims in the event of a receivership or bankruptcy
of any of the foregoing), or with respect to any collateral or collateral
security at any time securing any of the Guaranteed Obligations, and hereby
consents to any and all extensions of time of the due performance of any or all
of the Guaranteed Obligations. The Performance Guarantor agrees that it shall
not exercise or assert any right which it may acquire by way of subrogation
under this Agreement unless and until all Guaranteed Obligations shall have been
indefeasibly paid and performed in full. For the sake of clarity, and without
limiting the foregoing, it is expressly acknowledged and agreed that the
Guaranteed Obligations do not include the payment or guaranty of any amounts to
the extent such amounts constitute recourse with respect to a Pool Receivable or
Related Asset by reason of an Event of Bankruptcy or insolvency, or the
financial or credit condition or financial default, of the related Obligor.
Section 2.    Confirmation. The Performance Guarantor hereby confirms that the
transactions contemplated by the Transaction Documents have been arranged among
the Seller, any Originator, the Master Servicer and the Affected Parties, as
applicable, with the Performance Guarantor’s full knowledge and consent and any
amendment, restatement, modification or


2
A&R Performance Guaranty



--------------------------------------------------------------------------------




supplement of, or waiver of compliance with, the Transaction Documents in
accordance with the terms thereof by any of the foregoing shall be deemed to be
with the Performance Guarantor’s full knowledge and consent. The Performance
Guarantor hereby confirms (i) that on the date hereof, it directly or indirectly
owns (through one or more subsidiaries) 100% of the Voting Stock of each
Originator and the Seller and (ii) that it is in the best interest of the
Performance Guarantor to execute this Agreement, inasmuch as the Performance
Guarantor (individually) and the Performance Guarantor and its Affiliates
(collectively) will derive substantial direct and indirect benefit from the
transactions contemplated by this Agreement and the other Transaction Documents.
The Performance Guarantor agrees to promptly notify the Administrative Agent in
the event that it ceases to directly or indirectly own 100% of the Voting Stock
of any Originator or the Seller.
Section 3.    Covenants. The Performance Guarantor covenants and agrees that,
from the date hereof until all Guaranteed Obligations are indefeasibly paid and
satisfied in full, it shall observe and perform the following covenants:
(a)    Sale Treatment. The Performance Guarantor and each Originator, on a
consolidated basis, shall not account for, or otherwise treat, the transactions
contemplated by the Receivables Purchase Agreement other than as a sale of
Receivables or inconsistent with the interests of the Seller and the Agent in
the Receivables and Collections.
(b)    Mergers, Sales, Etc. It shall not (i) consolidate or merge with or into,
or sell, lease or otherwise transfer all or substantially all of its assets to,
any other Person, unless (a) the Performance Guarantor is the surviving entity,
(b) if the Performance Guarantor is not the surviving entity, such surviving
entity assumes the obligations of the Performance Guarantor under this Agreement
or (c) the Administrative Agent and each Purchaser has provided prior written
consent to such consolidation, merger or sale, such consent not to be
unreasonably withheld or delayed, or (ii) discontinue or eliminate any business
line or segment if such discontinuance or elimination could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(c)    Actions Contrary to Separateness. It shall not take any action
inconsistent with the terms of Section 7.8 of the Receivables Purchase
Agreement.
(d)    Information and Assistance. It shall, from time to time, promptly at the
request of the Administrative Agent (for itself or on behalf of any other
Affected Party), provide information relating to its business or affairs as the
Administrative Agent (for itself or on behalf of any other Affected Party) may
reasonably request. It shall also do all such things and execute all such
documents as the Administrative Agent may reasonably consider necessary or
desirable to give full effect to this Agreement and to perfect or preserve the
rights and powers of the Administrative Agent or any other Affected Party
hereunder or with respect hereto.
(e)    Impairment Actions. It shall not take any action that could reasonably be
expected to (i) cause any Pool Receivable, together with the Related Assets, not
to be owned by Seller free and clear of any Adverse Claim; (ii) cause
Administrative Agent not to have a valid and perfected ownership interest or
first priority perfected security interest in each Pool Receivable, together
with the Related Assets, each Lock-Box Account and all proceeds of the foregoing
(to the extent such security interest can be perfected by filing a financing
statement or the execution of an


3
A&R Performance Guaranty



--------------------------------------------------------------------------------




account control agreement), in each case free and clear of any Adverse Claim, or
(iii) cause this Agreement to cease being a legal, valid and binding obligation
of the Performance Guarantor, enforceable against the Performance Guarantor in
accordance with its terms.
(f)    Purchases and Reinvestments.  It shall not use, and shall not permit its
Subsidiaries or its or their respective directors, officers, employees and
agents to use, the proceeds of any Purchase or Reinvestment (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Terrorism Laws, (B) for the purpose of funding or
financing any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case to the extent doing so would
violate any Sanctions or (C) in any other manner that would result in liability
to any Affected Party under any applicable Sanctions or result in the violation
of any Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.
(g)    Reporting Requirements. Performance Guarantor, whether or not it is the
Master Servicer, shall furnish all items required by Section 7.5(a) and 7.5(b)
of the Receivables Purchase Agreement.
Section 4.    Miscellaneous.
(a)    The Performance Guarantor agrees that any payments hereunder will be made
in accordance with Section 3.3 of the Receivables Purchase Agreement.
(b)    Any payments under this Agreement shall be made in full in U.S. Dollars
to the Administrative Agent in the United States without any set-off, deduction
or counterclaim; and the Performance Guarantor’s obligations hereunder shall not
be satisfied by any tender or recovery of another currency except to the extent
such tender or recovery results in receipt of the full amount of U.S. Dollars
required hereunder.
(c)    No amendment or waiver of any provision of this Agreement nor consent to
any departure by the Performance Guarantor therefrom shall be effective unless
the same shall be in writing and signed by the Administrative Agent and the
Performance Guarantor. No failure on the part of the Administrative Agent or any
other Affected Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.
(d)    This Agreement shall bind and inure to the benefit of the parties hereto,
the other Affected Parties and their respective successors and permitted
assigns. The Performance Guarantor shall not assign, delegate or otherwise
transfer any of its obligations or duties under this Agreement without the prior
written consent of the Administrative Agent and each Purchaser. Each of the
parties hereto hereby agrees that each of the Affected Parties shall be a
third-party beneficiary of this Agreement.
(e)    THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE


4
A&R Performance Guaranty



--------------------------------------------------------------------------------




WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
(f)    EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
ARISING FROM ANY BANKING OR OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY.
(g)    EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT IT IRREVOCABLY (i)
SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES FEDERAL COURT, AND
SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW YORK STATE COURT,
IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OTHER TRANSACTION DOCUMENT,
(ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL COURT AND NOT IN ANY OTHER
COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.
Section 5.    Termination of Performance Guaranty.
(a)    This Agreement and the Performance Guarantor’s obligations hereunder
shall remain operative and continue in full force and effect until the later of
(i) the Final Payout Date, and (ii) such time as all Guaranteed Obligations are
duly performed and indefeasibly paid and satisfied in full, provided, that this
Agreement and the Performance Guarantor’s obligations hereunder shall continue
to be effective or shall be reinstated, as the case may be, if at any time
payment or other satisfaction of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of any Originator, Seller, Master Servicer or otherwise, as
applicable, as though such payment had not been made or other satisfaction
occurred, whether or not the Administrative Agent or any of the Affected Parties
(or their respective assigns) are in possession of this Agreement. To the
fullest extent permitted by Law, no invalidity, irregularity or unenforceability
by reason of any bankruptcy, insolvency, reorganization or other similar Law, or
any other Law or order of any Governmental Authority thereof purporting to
reduce, amend or otherwise affect the Guaranteed Obligations shall impair,
affect, or be a defense to or claim against the obligations of the Performance
Guarantor under this Agreement.
(b)    This Agreement shall survive the insolvency of any Originator, Master
Servicer, Seller, any Affected Party or any other Person and the commencement of
any case or proceeding by or against any Originator, Master Servicer, Seller or
any other Person under any


5
A&R Performance Guaranty



--------------------------------------------------------------------------------




bankruptcy, insolvency, reorganization or other similar Law. No automatic stay
under any bankruptcy, insolvency, reorganization or other similar Law with
respect to any Originator, Master Servicer, Seller or any other Person shall
postpone the obligations of the Performance Guarantor under this Agreement.
Section 6.    Set-off. Each Affected Party (and its assigns) is hereby
authorized by the Performance Guarantor at any time and from time to time,
without notice to the Performance Guarantor (any such notice being expressly
waived by the Performance Guarantor) and to the fullest extent permitted by Law,
to set-off and apply any and all deposits (general or special, time or demand,
provisional or final) and other sums at any time held by, and other indebtedness
at any time owing to, any such Affected Party to or for the credit to the
account of the Performance Guarantor, against any and all Guaranteed Obligations
of the Performance Guarantor, now or hereafter existing under this Agreement.
Section 7.    Entire Agreement; Severability; No Party Deemed Drafter. This
Agreement and the other Transaction Documents constitute the entire agreement of
the parties hereto with respect to the matters set forth herein. The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by Law or any other agreement, and this Agreement shall be in addition
to any other guaranty of or collateral security for any of the Guaranteed
Obligations. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. If the obligations of the Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
in any action or proceeding on account of the amount of the Performance
Guarantor’s liability under this Agreement, then, notwithstanding any other
provision of this Agreement to the contrary, the amount of such liability shall,
without any further action by the Performance Guarantor or any Affected Party,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding. Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Each of the
parties hereto hereby agrees that no party hereto shall be deemed to be the
drafter of this Agreement.
Section 8.    Expenses. The Performance Guarantor agrees to pay on demand:
(a)    all reasonable costs and expenses incurred by the Administrative Agent or
any other Affected Party in connection with the negotiation, preparation,
execution and delivery of this Agreement and any amendment, restatement or
supplement of, or consent or waivers under, this Agreement (whether or not
consummated), enforcement of, or any actual or claimed breach of, or claim
under, this Agreement, including the reasonable fees and expenses of counsel
incurred in connection therewith and all accountants’, auditors’, consultants’
and other agents’ fees and expenses


6
A&R Performance Guaranty



--------------------------------------------------------------------------------




incurred in connection with any of the foregoing or in advising such Persons as
to their respective rights and remedies under any of the Transaction Documents;
and
(b)    all stamp and other similar Taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement, and agrees to indemnify and hold harmless the Administrative Agent
and each of the other Affected Parties against any liabilities with respect to
or resulting from any delay in paying or omission to pay such Taxes and fees.
Section 9.    Indemnities by Performance Guarantor. Without limiting any other
rights which any Affected Party may have hereunder or under applicable Law, the
Performance Guarantor agrees to indemnify and hold harmless each Affected Party
and each of their respective Affiliates, and all successors, transferees,
participants and assigns and all officers, members, managers, directors,
shareholders, controlling persons, employees and agents of any of the foregoing
(each an “Indemnified Party”) forthwith and on demand from and against any and
all damages, losses, claims, liabilities and related costs and expenses
(including all filing fees, if any), including reasonable attorneys’,
consultants’ and accountants’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) incurred by any of them and
arising out of, relating to, resulting from or in connection with: (i) any
breach by the Performance Guarantor of any of its obligations or duties under
this Agreement or any other Transaction Document to which it is a party in any
capacity; (ii) the inaccuracy of any representation or warranty made by the
Performance Guarantor in any of its capacities under the Receivables Purchase
Agreement and any other Transaction Document to which it is a party in any
capacity or in any certificate or statement delivered pursuant hereto or to any
other Transaction Document to which it is a party in any capacity; (iii) the
failure of any information provided to any such Indemnified Party by, or on
behalf of, the Performance Guarantor, in any capacity, to be true and correct;
(iv) the material misstatement of fact or the omission of a material fact or any
fact necessary to make the statements contained in any information provided to
any such Indemnified Party by, or on behalf of, the Performance Guarantor, in
any capacity, not materially misleading; (v) any negligence or misconduct on the
Performance Guarantor’s part arising out of, relating to, in connection with, or
affecting any transaction contemplated by this Agreement or any other
Transaction Document; (vi) the failure by the Performance Guarantor to comply
with any applicable Law, rule or regulation with respect to this Agreement, the
transactions contemplated hereby, any other Transaction Document to which it is
a party in any capacity, the Guaranteed Obligations or otherwise or (vii) the
failure of this Agreement to constitute a legal, valid and binding obligation of
the Performance Guarantor, enforceable against it in accordance with its terms;
provided, however, notwithstanding anything to the contrary in this Section 9,
Indemnified Amounts shall be excluded solely to the extent determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct on the part of such Indemnified
Party.
Section 10.    Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing (including by e-mail or facsimile)
and mailed, e-mailed, telecopied, telegraphed, cabled or delivered to the
receiving party at its address designated on Schedule A of this Agreement or at
such other address as shall have been designated by the receiving party in a


7
A&R Performance Guaranty



--------------------------------------------------------------------------------




written notice to the sending party. All such notices and other communications
shall, when mailed or faxed, be effective when deposited in the mails or faxed,
respectively.
Section 11.    Taxes. All payments to be made by the Performance Guarantor
hereunder shall be made free and clear of any deduction or withholding. If the
Performance Guarantor is required by Law to make any deduction or withholding on
account of Tax or otherwise from any such payment, the sum due from it in
respect of such payment shall be increased to the extent necessary to ensure
that, after the making of such deduction or withholding, the Affected Parties
receive a net sum equal to the sum which it would have received had no deduction
or withholding been made.
Section 12.    Waiver of Immunity. To the extent that the Performance Guarantor
or any of its properties, assets or revenues may have or may hereafter become
entitled to, or have attributed to it, any right of immunity, on the grounds of
sovereignty or otherwise, from any legal action, suit or proceeding in
connection with or arising out of this Agreement, from the giving of any relief
in any thereof, from setoff or counterclaim, from the jurisdiction of any court,
from service of process, from attachment upon or prior to judgment, from
attachment in aid of execution of judgment, or from execution of judgment, or
other legal process or proceeding for the giving of any relief or for the
enforcement of any judgment, in any jurisdiction in which proceeding may at any
time be commenced, with respect to its obligations, liabilities or any other
matter under or arising out of or in connection with this Agreement, the
Performance Guarantor hereby irrevocably and unconditionally waives, and agrees
for the benefit of the Affected Parties not to plead or claim, any such
immunity, and consents to such relief and enforcement.
Section 13.    Effect of Performance Guaranty. This Performance Guaranty amends
and restates in its entirety, as of the date hereof, that certain Performance
Guaranty, dated as of April 26, 2017 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Prior Performance Guaranty”), among the
parties hereto. Upon the effectiveness of this Performance Guaranty, the terms
and provisions of the Prior Performance Guaranty shall, subject to this
paragraph, be superseded hereby in their entirety. Notwithstanding the amendment
and restatement of the Prior Performance Guaranty by this Performance Guaranty,
the Performance Guarantor shall continue to be liable to the Administrative
Agent and each of the other Affected Parties for the Guaranteed Obligations (as
defined in the Prior Performance Guaranty), fees and expenses which are accrued
and unpaid under the Prior Performance Guaranty on the date hereof
(collectively, the “Prior Performance Guaranty Outstanding Amounts”). To the
extent that any rights, benefits or provisions in favor of the Administrative
Agent or any other Affected Party existed in the Prior Performance Guaranty and
continue to exist in this Performance Guaranty, then such rights, benefits or
provisions are reaffirmed and acknowledged to be and to continue to be effective
from and after the date of the Prior Performance Guaranty or any applicable
portion thereof. The Performance Guarantor agrees and acknowledges that any and
all rights, remedies and payment provisions under the Prior Performance
Guarantee shall continue and survive the execution and delivery of this
Performance Guaranty. Upon the effectiveness of this Performance Guaranty, each
reference to the Prior Performance Guaranty in any other document, instrument or
agreement shall mean and be a reference to this Performance Guaranty. Nothing
contained herein, unless expressly herein stated


8
A&R Performance Guaranty



--------------------------------------------------------------------------------




to the contrary, is intended to amend, modify or otherwise affect any other
instrument, document or agreement executed and/or delivered in connection with
the Prior Performance Guaranty.
[Signatures Commence on the Following Page]




9
A&R Performance Guaranty



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Performance Guarantor has executed this Agreement as of
the date first written above.


C.H. ROBINSON WORLDWIDE, INC., as Performance Guarantor




By: /s/ Robert Houghton        
Name: Robert Houghton
Title: Treasurer










S-1
Wells/CHR – A&R Performance Guaranty



--------------------------------------------------------------------------------






ACCEPTED AND ACKNOWLEDGED, as of the date first written above.


WELLS FARGO BANK, N.A., as Administrative Agent on behalf of the Affected
Parties




By: /s/ Eero Maki                        
Name: Eero Maki
Title: Managing Director








S-2
Wells/CHR – A&R Performance Guaranty



--------------------------------------------------------------------------------






SCHEDULE A
ADDRESSES FOR NOTICE
If to Performance Guarantor:
C.H. Robinson Worldwide, Inc.
14701 Charlson Road
Eden Prairie, MN 55347
Attention Troy Renner
Tel: (925) 937-8500
Email: troy.renner@chrobinson.com


If to Agent:
Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attn: Stephanie Wilkerson
Tel: (770) 508-2163
Email: Stephanie.A.Wilkerson@wellsfargo.com


 
                                             


Schedule A

